                        Case 3:20-cv-00031-DHB-BKE Document 17 Filed 09/08/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  JABARI BEASLEY,

                                    Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 320-031

                  CALVIN BURNS; DOUG MAYBIN; RON BIVINS;
                  MOUNT VERNON POLICE DEPARTMENT; and
                  MATHEW MALLORY,

                                     Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 8, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Plaintiff's case is DISMISSED for

                    failure to state a claim upon which relief may be granted. Furthermore, any potential state law

                    claims are DISMISSED without prejudice. This case stands CLOSED.




            09/08/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
